             Case 1:19-cr-00631-WHP Document 24 Filed 12/02/19 Page 1 of 2




                      11 BROADWAY, SUITE 715       NEW YORK, NEW YORK 10004
                             Tel. (212) 344-5180   www.criminal-defense.nyc
MATTHEW J. GALLUZZO                                                                ERIC M. ARNONE




                                                                       December 2, 2019
     Judge William H. Pauley, III
     Senior District Court Judge
     United States District Court, Southern District of New York
     VIA ECF

           Re:    United States v. Lazaro Rosabal Fleitas, 19-CR-631(WHP)

     Dear Judge Pauley,

           I represent the defendant in the above-captioned matter. I write to respectfully
     suggest and request an adjournment of the upcoming December 6 conference. I have
     conferred with my counterparts at the government and they join in this application.

            Since the last adjournment, my client and I received a proposed plea
     agreement from the government. I think that my client and I would benefit from a
     bit of additional time to discuss the agreement, as well as review the discovery we
     have been provided. I would note that my conversations with my client are
     logistically challenging in that he lives in Florida, qualifies for CJA counsel, and
     requires the assistance of an interpreter. The parties believe that a two-week
     adjournment to December 20 or so would give the parties adequate time to possibly
     finalize their plea discussions. The defense would consent to a waiver of speedy trial
     time pursuant to 18 U.S.C. § 3161 for this purpose. Should the Court instead elect
     to reschedule this case until after the holidays, the defense would also consent to the
     waiver of speedy trial time.
             Case 1:19-cr-00631-WHP Document 24 Filed 12/02/19 Page 2 of 2




                      11 BROADWAY, SUITE 715         NEW YORK, NEW YORK 10004
                             Tel. (212) 344-5180     www.criminal-defense.nyc
MATTHEW J. GALLUZZO                                                                 ERIC M. ARNONE




           The request is also made in part because my client is CJA-eligible and a
     resident of Miami, Florida. As such, we have an interest in sparing him from paying
     for more flights to New York than necessary.

           This is the second request for an adjournment that the parties have requested.

                                               Most sincerely,

                                               _______________/s/__________________
                                               Matthew J. Galluzzo, Esq.
                                               GALLUZZO & ARNONE LLP
                                               11 Broadway Suite 715
                                               New York, New York 10004
                                               (212) 344-5180

     CC:
     AUSA Emily Johnson
     AUSA Kiersten Fletcher
     VIA EMAIL AND ECF                             Application granted. Conference adjourned to December
                                                   20, 2019 at 11:30 a.m.




                                                                 December 3, 2019
